VIA EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 The Huntington Funds CIK: (33-11905) Ladies and Gentlemen: Rule 17g-1 (the “Rule”) of the Investment Company Act of 1940, as amended, requires that each registered management investment company provide and maintain a bond that shall be issued by a reputable fidelity insurance company authorized to do business in the place where the bond is issued, against larceny and embezzlement. In accordance with the Rule and the rules and regulations of the Securities and Exchange Commission, electronically transmitted for filing pursuant to the Rule, is the bond between the Huntington Funds and the Chubb Group of Insurance Companies, with a copy of the resolutions of the Board of Trustees, including a majority of Trustees who are not “interested persons” of the Fund, approving the form and amount of the bond.Please be advised that the premium has been paid for the period of October 1, 2010 to October 1, 2011. Should you have any questions or comments regarding the enclosed, please do not hesitate to contact me via telephone at 317-917-7031. Very truly yours, /s/ R.
